DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed March 12, 2021, in response to the Office Action of January 13, 2021, is acknowledged and has been entered. Applicants elected without traverse Group II and the species of PD-L1 binding agent that is an antibody, and composition further comprising an additional therapeutic agent. Claims 1-3, 5-12, 17-26 are pending. Claims 1-3, 5-12, and 17 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claim 19 is withdrawn as being drawn to non-elected species. Claims 18, 20, 21, 23-26 are currently under prosecution as drawn to the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 18, 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a nanoparticle comprising:
a.    albumin,
b.    binding agents capable of binding to PD-L1, and
c.    paclitaxel,
such that said nanoparticle is capable of binding to PD-L1.

Thus, the claims identify the binding agents by function only, where the function is to bind PD-L1. No binding agent structure is recited. 
The instant specification discloses:
Binding agent:

[0103] As used herein, the term, “binding agent”, “binding agent specific for,” or “binding agent that specifically binds” refers to an agent that binds to a target antigen and does not significantly bind to unrelated compounds. Examples of binding agents that can be effectively employed in the disclosed methods include, but are not limited to, lectins, proteins, and antibodies, such as monoclonal antibodies, e.g. humanized monoclonal antibodies, chimeric antibodies, or polyclonal antibodies, or antigen-binding fragments thereof, as well as aptamers, fusion proteins, and aptamers. In an embodiment the binding agent is an exogenous antibody. An exogenous antibody is 

[0118] The term “aptamer” refers to a nucleic acid molecule that is capable of binding to a target molecule, such as a polypeptide. For example, an aptamer of the invention can specifically bind to PD-L1, PD-L2, PD-1, or CTLA-4. The generation of antibodies with a particular binding specificity and the therapeutic use of aptamers are well established in the art. See, e.g., U.S. Pat. Nos. 5,475,096, 5,270,163, 5,582,981, 5,840,867, 6,011,020, 6,051,698, 6,147,204, 6,180,348 and 6,699,843, and the therapeutic efficacy of Macugen® (Eyetech, N.Y.) for treating age-related macular degeneration, each of which is incorporated herein by reference in its entirety.
 [0120] Fusion proteins are bioengineered polypeptides that join one peptide (e.g., the crystallizable fragment (Fc) domain of an antibody) with another biologically active agent, e.g., a protein domain, peptide, or nucleic acid or peptide aptamer, to generate a molecule with desired structure-function properties and significant therapeutic potential. The gamma immunoglobulin (IgG) isotype is often used as the basis for generating Fc-fusion proteins because of favorable characteristics such as recruitment of effector function and increased plasma half-life. Given the range of aptamers, both peptide and nucleic acids, that can be used as fusion partners, fusion proteins have numerous biological and pharmaceutical applications.
[0140] In some embodiments, the binding agents are antibodies.
[0141] In some aspects, the anti-PD-L1 antibody is atezolizumab, avelumab, durvalumab, or BMS 936559 (MDX1105). 

[0010] Anti-PD-L1 antibodies include, but are not intended to be limited to, atezolizumab (TECENTRIQ®), developed by Roche, Switzerland (Genentech U.S.) and approved for treatment of the most common type of bladder cancer, i.e., urothelial carcinoma; BMS-936559/MDX-1105 (Bristol Myers Squibb), MeDI4736 (MedImmune/AstraZeneca), and 

[0011] Atezolizumab is a humanized monoclonal antibody targeting the PD-1 pathway so as to block the immune checkpoint inhibition signaled thereby. The PD-1 pathway refers herein to the signaling of the inhibition of T cell immune responses upon the interaction of the PD-1 and PD-L1/PD-L2. Therapies using other anti-PD-L1 antibodies (e.g., avelumab, durvalumab, BMS 936559,) for treating various other types of cancers including, for example, non-squamous NSCLC, renal cell carcinoma and bladder cancer, are under investigation and development as well.

Thus, the specification discloses exemplary PD-L1 binding antibodies known in the art and does not disclose any exemplary sequences or structures of aptamers, fusion proteins, or any other molecules that fall into the broadly claimed genus of binding agents capable of binding to PD-L1, as broadly claimed. 
To provide adequate written description and evidence of possession of the claimed binding agent genus, the instant specification can structurally describe representative binding agents, aptamers, and fusion proteins, that function as claimed and listed above, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for binding agents, aptamers and fusion proteins that bind PD-L1 as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future binding agents, aptamers, or fusion proteins yet to be discovered that may function as claimed. The PD-L1 antigen provides no information about the structure of binding agents, aptamers, and fusion proteins that bind to them.
In this case, the only factor present in the claims is a recitation of the agent function: “capable of binding to PD-L1”.  The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification fails to disclose any exemplary aptamers, fusion proteins or other binding agents that function as claimed, other than PD-L1 antibodies. A definition by function does not suffice to define the genus because it is only an indication of what the binding agents do, rather than what 
Given the lack of representative examples to support the full scope of the claimed binding agents required to make the claimed nanoparticle, and lack of reasonable structure-function correlation with regards to the unknown sequences/structures in the agents that provide “PD-L1 binding” function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of binding agents that is required to make and use the claimed invention.  
Examiner Suggestion: Amend the claims to limit to antibodies binding PD-L1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



3.	Claim(s) 18, 20, 21, and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 10,570,213, Kim et al, claiming priority to December 2013.
Kim et al teach a single combined composition comprising nab-paclitaxel (ABRAXANE®, albumin-paclitaxel nanoparticle) with an anti-PD-L1 antibody (col. 62, line 29 to col. 63, line 35; col. 64, line 39-50); and teach administration of nab-paclitaxel simultaneously with anti-PD-L1 antibody to treat cancer (Figure 4A; claims 1, 3, 5, 8, 14, 16, 18, and 19); wherein the PD-L1 antibody includes atezolizumab (MPDL3280A), or MDX-1105 (col. 4, lines 1-21; col. 6, lines 15-30; col. 9, lines 30-37; col. 28, lines 2-11; col. 29, line 29 to col. 38, line 60); wherein the composition further comprises a therapeutic agents such as carboplatin or anti-PD-1 immunotherapeutic antibodies (col. 3, lines 55-67; col. 6, lines 7-11; col. 16, lines 15-23; Figures 4 and 6; col. 27, lines 59-65; col. 28, lines 40 to col. 29, line 27; col. 63, lines 11-18; col. 65, line 50 to col. 67, line 7; Examples 1 and 2; claims 1, 5, 29); wherein the composition is comprised in a kit (col. 71, lines 5-40; col. 5, lines 36-61); and wherein the composition is lyophilized (col. 62, line 30 to col. 63, line 18). 
As evidenced by the instant specification, the combination of nab-paclitaxel with an antibody results in spontaneous non-covalent binding of the antibody to nab-paclitaxel and self-assembly into nanoparticles ([135]), thus the nanoparticle composition of Kim et al would inherently be capable of binding to PD-L1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


4.	Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,618,969, further in view of US Patent 10,570,213, Kim et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is claiming a lyophilized nanoparticle composition comprising nab-paclitaxel and antibodies that bind PD-L1, further comprising a therapeutic agent such as carboplatin.
	The US Patent does not claim the PD-L1 antibody is atezolizumab or the composition further comprising a PD-1 antibody therapeutic.
	Kim et al teach a nanoparticle composition, that can be lyophilized, comprising nab-paclitaxel, anti-PD-L1 antibody, carboplatin, and PD-1 antibody immunotherapeutic agents for the treatment of cancer. Kim et al teach known anti-PD-L1 antibodies for the composition including atezolizumab, as set forth above. Kim et al demonstrate superior tumor treatment results when combining carboplatin with nab-paclitaxel and anti-PD-L1 antibody (Figure 4; Examples 1 and 2).
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the known PD-L1 antibodies, such as atezoliumab, of Kim et al in the composition of the US Patent. One would have been motivated to and 
have a reasonable expectation of success to, given atezoliumab is a known, successful anti-PD-L1 antibody utilized for the treatment of cancer, and given Kim et al specifically suggest combining it with nab-paclitaxel for the same purpose.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine an anti-PD-1 antibody with the composition of the US Patent. One would have been motivated to and have a reasonable expectation of success to, given Kim et al teach and suggest combining known anti-cancer therapeutics, such as PD-1 antibodies, with the nab-paclitaxel composition for the same anti-cancer function.



5.	Claims 18, 20, 21, 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9, 10, 12-23, 47 and 59 of copending Application No. 16/328,146 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application is also claiming a nanoparticle composition comprising nab-paclitaxel bound to PD-L1 or PD-1 antibodies, wherein the PD-L1 antibodies are atezolizumab, the composition further comprising carboplatin, the composition lyophilized.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


6.	Claims 18, 20, 21, 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-54 of copending Application No. 16/847,198 (reference application), in view of US Patent 10,570,213, Kim et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims encompass a nanoparticle composition comprising nab-paclitaxel bound to PD-L1 antibodies, the composition further comprising carboplatin, for the treatment of cancer.
	The reference application does not claim the anti-PD-L1 antibody is atezolizumab or the composition further comprising anti-PD-1 antibody.
Kim et al teach a nanoparticle composition for the treatment of cancer, comprising nab-paclitaxel, anti-PD-L1 antibody, carboplatin, and PD-1 antibody immunotherapeutic agents. Kim et al teach known anti-PD-L1 antibodies for the composition including atezolizumab, as set forth above. Kim et al demonstrate superior tumor treatment results when combining carboplatin with nab-paclitaxel and anti-PD-L1 antibody (Figure 4; Examples 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the known PD-L1 antibodies, such as atezoliumab, of Kim et al in the composition of the reference application. One would have been 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine an anti-PD-1 antibody with the composition of the reference application. One would have been motivated to and have a reasonable expectation of success to, given Kim et al teach and suggest combining known anti-cancer therapeutics, such as PD-1 antibodies, with the nab-paclitaxel composition for the same anti-cancer function.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


7.	Conclusion: No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642